— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered October 15, 1984, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant contends that it was error for the court to allow him to be cross-examined as to underlying charges which were dismissed when he pleaded guilty to possession of burglar’s tools in 1980. This argument has no merit since a dismissal of underlying charges in connection with a guilty plea is not a dismissal on the merits which would preclude cross-examination as to those underlying charges (see, People v Alberti, 77 AD2d 602, lv denied 51 NY2d 728, cert denied 449 US 1018).
We find no support in the record for the defendant’s contention that he failed to receive meaningful assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). The statement which the defendant made to the police which was admitted in evidence by stipulation of defense counsel was exculpatory and clearly voluntary.
The defendant’s other contentions are either unpreserved or without merit. Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.